ON APPELLEE’S MOTION FOR CLARIFICATION/REHEARING
PER CURIAM.
We grant the appellee’s motion for clarification, deny the appellee’s motion for rehearing, and substitute the following for our January 27, 2010 opinion.
We reverse the final summary judgment in favor of the appellee on the appellant’s bad faith claim only, and remand to the circuit court for the entry of a final judgment dismissing the bad faith claim without prejudice for failing to file a sufficiently specific civil remedy notice complying with section 624.155(3)(a), Florida Statutes (2004). See Villa Maria Nursing & Rehab. Ctr., Inc. v. S. Broward Hosp. Dist., 8 So.3d 1167, 1171-72 (Fla. 4th DCA 2009) (dismissal should be without prejudice where plaintiff still has time to comply *916with statutory notice provision that is condition precedent to filing suit).

Reversed and remanded.

STEVENSON and GERBER, JJ., and BROWN, LUCY CHERNOW, Associate Judge, concur.